 
 
I 
108th CONGRESS 2d Session 
H. R. 5358 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2004 
Mr. Souder (for himself, Mr. Baird, Mr. Ehlers, Mr. Grijalva, Mr. Gordon, Mr. Case, Mr. Rodriguez, Mr. McInnis, Mr. Boehlert, Mr. Van Hollen, Mrs. Capito, Mr. Hoeffel, Ms. McCollum, Mr. Snyder, Mr. Udall of Colorado, Mr. Kildee, Mr. Markey, Ms. Ros-Lehtinen, Mr. Neal of Massachusetts, Ms. Bordallo, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To eliminate the annual operating deficit and maintenance backlog in the national parks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Park Centennial Act of 2004. 
2.Findings and purpose 
(a)FindingsCongress finds: 
(1)The National Park Service was established to conserve the national parks, their scenery, natural and historic objects, and wildlife for the enjoyment, in such manner and by such means as will leave them unimpaired for the enjoyment of future generations. 
(2)The central purpose of the establishment of our national parks is being challenged by chronic funding shortfalls, which have created annual shortfalls in operational funding that exceed $600,000,000, and have amassed a maintenance backlog estimated by the General Accounting Office at between $4,080,000,000 and $6,800,000,000. 
(3)Without providing the Park Service the resources necessary to operate and maintain our national parks, future generations will receive diminished visitor services, will experience a continually weakening system that is less and less able to fulfill its mission, and will inherit a national park system than has been left to them in worse condition that it was left to their ancestors. 
(4)The annual appropriations process has proved incapable of fully addressing the debilitating funding shortfalls of the national parks, making it necessary to supplement what the appropriations process is able to accomplish. 
(5)It is necessary to ensure that fiscal resources devoted to the national parks are spent wisely and effectively, making strong congressional oversight over annual appropriations extremely important. 
(6)Congress can enhance the resources available for national park operations and ensure adequate oversight over Park Service spending by removing from the appropriations process a series of funding responsibilities that are outside the core operating budgets for the national parks. 
(b)PurposeThe purpose of this Act is to eliminate the annual operating deficit and the maintenance backlog in the national parks by the centennial anniversary of the National Park System by enabling Congress to focus on overseeing and fully funding the core operations of the national parks in the annual appropriations process.   
ICentennial Fund 
101.Centennial Fund for Preserving America’s National Parks 
(a)EstablishmentThere is established in the Treasury of the United States a fund which shall be known as the National Park Centennial Fund, hereinafter in this Act referred to as the Centennial Fund. In each fiscal year beginning in fiscal year 2005, the Secretary of the Treasury shall deposit in the Centennial Fund amounts set forth in subsection (b) sufficient to fund the programs identified in titles II, III, and IV. 
(b)AppropriationsThere are hereby appropriated to the Centennial Fund in each fiscal year, the following amounts: 
(1)Amounts equivalent to the amounts designated in the fiscal year concerned under section 6097 of the Internal Revenue Code of 1986. 
(2)Any additional amounts necessary to make the total amounts deposited to the Centennial Fund each fiscal year equal to the total amount listed in section 103. 
102.Designation of overpayments and contributions for the benefit of units of the National Park System 
(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part: 
 
IXDesignation of Overpayments and Contributions for the Benefit of Units of the National Park System 
 
Sec. 6097. Designation  
6097.Designation 
(a)In generalIn the case of an individual, with respect to each taxpayer’s return for the taxable year of the tax imposed by chapter 1, such taxpayer may designate that— 
(1)a specified portion (but not less than $1) of any overpayment of tax for such taxable year, and 
(2)any cash contribution which the taxpayer includes with such return, shall be used for the benefit of units of the National Park System. 
(b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year only at the time of filing the return of the tax imposed by chapter 1 for such taxable year. Such designation shall be made in such manner as the Secretary prescribes by regulations except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Overpayments treated as refundedFor purposes of this title, any portion of any overpayment of tax designated under subsection (a) shall be treated as being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed.. 
(b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end thereof the following new item: 
 
 
Part IX. Designation of overpayments and contributions for the benefit of units of the National Park System.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
103.Program allocationThe following amounts shall be deposited in the Centennial Fund from amounts designated under section 102 (and from the General Fund of the Treasury to the extent the amounts so designated are less than the total amounts specified in this section for the fiscal year concerned). Such amounts shall, without further appropriation, be available to the Secretary of the Interior until expended: 
(1)Fiscal year 2005: $100,000,000. 
(2)Fiscal year 2006: $125,000,000. 
(3)Fiscal year 2007: $150,000,000. 
(4)Fiscal year 2008: $175,000,000. 
(5)Such sums as may be necessary through fiscal year 2016.  
104.Distribution of fundThere are hereby created within the Centennial Fund 3 accounts, designated for the following purposes: 
(1)National Park Backlog Elimination Fund (60 percent). 
(2)Natural Resource Challenge Fund (20 percent). 
(3)Cultural Resource Challenge Fund (20 percent). 
105.Patriots for parks promotionThere are hereby authorized to be appropriated to the Secretary of the Interior such sums as necessary for a public awareness campaign about the existence of the National Park Centennial Fund created in section 101 and the ability of taxpayers to contribute to it through the tax checkoff created in section 6097 of the Internal Revenue Code of 1986. 
IIEliminating the National Park Maintenance Backlog 
201.Backlog elimination 
(a)In GeneralSixty percent of the funds deposited into the Centennial Fund shall be used to eliminate the backlog of unmet needs in the National Parks, as identified in the Facility Condition Index (hereinafter in this Act referred to as the FCI) of the National Park Service. 
(b)Priorities 
(1)The Secretary of the Interior shall prepare, as part of the annual budget proposal, a priority list for projects to be funded under this section. Moneys shall be made available from the fund, without further appropriation, effective October 15 of each calendar year, for the projects identified on the priority list, unless prior to such date, legislation is enacted establishing a different priority list. 
(2)In preparing the list of projects to be funded under this section, the Secretary of the Interior shall give priority to projects that— 
(A)are identified in the park unit’s general management plan; 
(B)are listed in the FCI; 
(C)are identified by the Secretary of the Interior as necessary to prevent immediate damage to the park unit’s natural, cultural, or historic resources, with priority given to projects with the most significant benefit to conservation of resources or visitor education; and 
(D)are identified as necessary to promote public health and safety. 
(c)OverheadNational Parks undertaking projects under this section may allocate up to 8 percent of the funds for such projects for oversight of such projects and other associated overhead responsibilities. 
IIIProtecting natural wonders 
301.Natural resource challenge 
(a)Natural resource protectionTwenty percent of the funds deposited into the Centennial Fund shall be used to protect natural resources within the parks. 
(b)Project descriptionThe Secretary of the Interior shall prepare, as part of the annual budget proposal, a description of projects to be funded under this section. Moneys shall be made available from the Centennial Fund, without further appropriation, effective October 15 of each calendar year for activities that include each of the following: 
(1)Natural resource inventories. 
(2)Monitoring efforts including air and water quality monitoring. 
(3)Protection of native and endangered species and their habitats. 
(4)Control of nonnative species. 
(5)Resource planning. 
(6)Increase collaboration with scientists. 
(7)Authorized environmental restoration projects. 
(8)Use of parks for learning. 
(9)Establishment of partnerships with nonpark entities for the purpose of leveraging Federal funds allocated to natural resource protection. 
IVProtecting national treasures 
401.Cultural resource challenge 
(a)Cultural resourcesTwenty percent of the funds deposited into the Centennial Fund shall be used to protect cultural resources within the national parks. 
(b)Project descriptionThe Secretary of the Interior shall prepare, as part of the annual budget proposal, a description of projects to be funded under this section. Moneys shall be made available from the fund, without further appropriation, effective October 15 of each calendar year for activities that include each of the following: 
(1)Cultural or historic resources not listed on the FCI. 
(2)Documenting and preserving archaeological sites. 
(3)Preserving collections and archives. 
(4)Ethnographic activities. 
(5)Evaluating and protecting cultural landscapes. 
(6)Establishment of partnerships with non-park entities for the purpose of leveraging Federal funds allocated to cultural resource protection. 
VMeeting annual operating needs 
501.Progress on annual appropriations 
(a)GAO ReportThe General Accounting Office annually shall submit to the Committee on Appropriations, Committee on Government Reform, and Committee on Resources of the United States House of Representatives and to the Committee on Appropriations, Committee on Government Affairs, and Committee on Energy and Natural Resources of the United States Senate a report that describes each of the following: 
(1)The progress of Congress in eliminating the annual operating fund deficit in the National Park System, defined as in excess of $600,000,000 based on a fiscal year 2002 estimate of then-complete national park business plans, and projection of when such deficit will be eliminated, based on funding levels and trends. 
(2)A comparison of business plan estimates of national park needs versus actual funds appropriated to such parks. 
(3)Any differences in the Park Service’s business plan methodology for the estimate in paragraph (2) of this subsection compared to that used in fiscal year 2003. 
(4)Management improvement measures undertaken by individual park units and by the National Park Service as a whole, including actual realized savings and actual impact on visitor services and resource protection. 
(5)Adjustments in, and the total number of, full-time equivalent and actual positions dedicated to resource protection, visitor services, interpretation, and other employment categories. 
(6)Any adjustments made in service to the public, including but not limited to adjustments to visitor center hours and the number or quality of ranger-led tours. 
(7)Any changes in the Park Service’s level of effort due to partnership or other leveraged activities. 
(8)Any new requirements and assessments placed on the parks for unbudgeted expenses, including, but not limited to, homeland security, natural disasters, and employee cost-of-living adjustments. 
(9)An assessment of the accuracy and completeness of the Facility Condition Index described in Title I of this Act, including adjustments made to such Index on an annual basis. 
(b)Business plan implementation pilot (Demonstration) programIn consultation with the Director of the National Park Service, at least 60 percent of the amounts provided under Titles II, III, and IV shall be distributed to national parks that have completed comprehensive business plans under the Business Plan Initiative of the National Park Service. 
(c)Education and the national parksThe Secretary of Education is hereby authorized to provide grants to elementary and secondary schools to enter into cooperative agreements with the National Park Service for the purpose of distance learning and onsite education programs for the following purposes: 
(1)Connecting students to the history of our Nation through the national parks. 
(2)Using the parks to facilitate scientific instruction. 
(d)Intent of Congress to supplement annual appropriations for National Park ServiceAmounts made available by this Act are intended by the Congress to supplement, and not detract from, annual appropriations for the National Park Service. 
 
